Case 2:20-cv-00097-NDF Document 38-1 Filed 05/28/21 Page 1 of 12

 

 

 

 

 

 

ENGINEERING 11

Civil, Structural, & Consulting

  

1

Memo

To: Mr. S. Joseph Darrah, Darrah Law Office

From: Justin Lundvall, PE no,

Date: May 27, 2021

Re: Pile Driving & Superstructure Issues During Phase | Construction

Project: WY FLAP 6WX(1) -South Fork Shoshone River Bridge, SouthFork Road,
Park County, Wyoming

 

JL Engineering, LLC has been engaged by Mr. Joseph Darrah, Darrah Law Office, P.C. to
provide expert engineering opinions for the disputed Southfork Road Project and in particular to
the bridge construction. The bridge construction was part of a bridge replacement project
located in Park County, Wyoming over the South Fork of the Shoshone River.

The project consisted of phased construction in removal of an existing bridge structure and the
construction of a new structure. The new structure is a 150’ (overall) simple span bridge
consisting of four welded plate steel girders with total girder length of 149". The girders were
comprised of 3 pieces with a single piece length of 86’ and 2 pieces with lengths of 31’-6” each.
The pieces were connected together with bolted splice connections. This was part of the
superstructure which also included a poured concrete deck. The substructure of the project
consisted of reinforced concrete abutments, endwalls, and wingwalls. The concrete abutments
were supported by driven steel H-piles.

The design of this project was completed by the Federal Highway Administration (FHWA). The
specifications used for the design of this structures were given as the AASHTO LRFD Bridge
Design Specifications, 7" Edition, 2014, with interims through 2016. In addition, the
construction specifications were the Federal Highway Administration Standard Specifications for
Construction of Roads and Bridges on Federal Highway Projects, FP-14, Dual Units. Further
information was provided in the way of geotechnical information. This information was found
the document the Final Geotechnical Report, South Fork Road WY-FLAP-6WX(1)-18-01 dated
December 2018, prepared by the U.S. Department of Transportation, Federal Highway
Administration, Central Federal Lands Highway Division, Geotechnical Services Branch.

Expert Report — South Fork Road Bridge
Page 1 of 7

P.O. Box 3125 © Cody, WY 82414 © 307.272.4399 ¢ justinl5123@hotmail.com

 

 
Case 2:20-cv-00097-NDF Document 38-1 Filed 05/28/21 Page 2 of 12

JL Engineering, LLC May 27, 2021

Pile Driving

As far as the actual construction of the Project and document review pile driving is one of the first
sources of dispute. The main issue of contention is the claim of differing site conditions leading to
the additional length of pile and the necessary equipment required to install the piling to meet the
required conditions of the design. The claim was based on a Type 1 differing site condition as
described in FAR 52.236-2. FAR 52.236-2 describes a Type 1 condition as:

“Subsurface or latent physical conditions at the site which differ materially from those
indicated in this contract...”

As noted information was available and provided in the way of the aforementioned Geotechnical
Report. Two bore holes were conducted for this particular site with one for each abutment.
Section 3.3 Summary of Site Conditions, as given in the Report, states that for both abutment
locations the subsurface conditions were generally consistent. The Report goes on to describe the
conditions as follows:

“Both borings encountered a layer of fill material consisting of a mixture of clay, sand,
gravel and cobbles to depths of about 8 to 12 feet. Underlying the fill material was a layer
of low plasticity silty, clayey sand to sandy silt approximately 7 feet thick. Once
groundwater was encountered at a depth of 14 to 17 feet, a thick layer of medium dense
poorly-graded sand was encountered that extended to a depth of 52 to 53 feet. The poorly-
graded sand was predominantly medium to coarse grained, with little gravel or fines.
Underlying the poorly-graded sand layer was a silty sand, mostly composed of fine grained
sand which eventually graded to a sandy silt to the maximum depths explored,
approximately 90 feet.”

Boring logs showing the above summarized information were also provided in the Report as well
as depicted in the Bridge Plans on page 4 of 30, Boring Logs, Drawing No. RG3141-D.

Additionally, per the Geotechnical Report Section 4.1.7 Pile Drivability states the following:

“The contractor should conduct drivability analysis using the Wave Equation Analysis
Program (WEAP) to select hammers that have sufficient energy to drive the piles to the
desired embedment without exceeding the acceptable pile driving stresses and blows per
foot presented in the project specifications. Test piles should be driven while instrumented
with PDA (Pile Driving Analyzer) to determine production pile driving criteria.”

The Geotechnical Report does make estimates as to pile tip elevations and sites these as
minimum depths that must be achieved. However, the Report goes on to site Required Nominal
Driving Resistance which is a requirement regardless of the estimated minimum depth. The
minimum depth elevations and required resistance is also shown in the Bridge Plans on page 3 of
30, Foundation Plan, Drawing No. RG3141-C.

As is generally understood, a geotechnical exploration and report is at best an estimate in trying to
determine subsurface conditions based on a limited sample size. This is done in an effort to make
the best estimates for foundation recommendations and design. Conditions may vary from the
explored conditions in between bore holes and/or along the actual construction area once
construction commences. As stated in the Geotechnical Report:

Expert Report — South Fork Road Bridge
Page 2 of 7

 
Case 2:20-cv-00097-NDF Document 38-1 Filed 05/28/21 Page 3 of 12

JL Engineering, LLC May 27, 2021

“The results of these explorations and tests represent conditions at the specific locations
indicated. Subsurface conditions between these locations may vary. The Analysis and
Recommendations Section in this report include interpretations and recommendations
developed by the Government in the process of preparing the design. These
interpretations are not intended as a substitute for the personal investigation, independent
interpretation, and judgment of the Contractor.”

Dynamic pile load testing was an actual separate bid item listed in the estimated quantities. Such
testing was specifically performed for Abutment No. 1 between July 31 and August 14 of 2019 and
is sited in a letter from SK Geotechnical dated August 21, 2019. In this letter it states that an
inspector’s chart for control of the remaining production pile was developed. The letter also
summarizes the subsurface conditions from the Geotechnical Report/Boring Logs. Of note, there
is no mention of differing soil, site conditions, or subsurface conditions as compared to the
referenced subsurface conditions during the pile driving test. This testing and inspector’s chart
development was used to develop the pile driving “plan” for the rest of the structure. Additionally,
with no other material testing and no reference to the actual driving being found to be different
throughout the pile tests there does not seem to be any information or confirmation that supports
the claim that the physical conditions were any different than those indicated in the Geotechnical
Report.

The results of the tests as performed indicated that the piles, to obtain the required nominal driving
resistance, would have to be longer and that the equipment that FirstMark intended to use and
used during testing would not be sufficient for the rest of the driving. Section 551.06 — Pile
Lengths, Section 551.07 — Test Piles, and Section 551.08 of the FP-14 Standards and
Specifications (FP-14) specifically mention furnishing piles with sufficient length to obtain the
required resistance and/or the required nominal pile capacity. Section 551.10 (b) also references
furnishing full-length, un-spliced piles for lengths up to 60 feet. There is no mention in any of these
sections of absolute pile lengths. The provisions of FP-14 Section 551.18 also discuss how to
measure piles by the linear foot as well as splices to drive piles deeper than the estimated tip
elevation. Section 551.19 follows up with payment of accepted quantities be paid at the contract
price per unit of measurement.

It can be understood that initial planning would be based off of the estimated minimum depths with
the provision of full length piles Sections 551.10 (b) (at a minimum for testing to determine the pile
driving criteria/plan). Further Section 551.05(b) - Approval of pile-driving equipment, does not
mandate what equipment a Contractor may use but what is expected from that equipment.
However, with a separate pay item for testing, the references for testing to set up a production pile
driving criteria/plan, and the requirement to meet a nominal pile driving resistance requirement and
not a pile depth there leaves room for adjustment in pile length and determining if on-site
equipment was adequate for required installation per testing results. Additionally, measurement
and payment for the piles were set up, as referenced, by linear feet.

Without any other material testing, no noted differences in driving during the testing, and the test
results as per the SK Geotechnical Letter it appears as the claim for differing site conditions based
on a Type 1 definition is unwarranted. The equipment, at a minimum for the testing, should have
been capable of handling full length (60 foot) piles to determine the driving criteria/plan and
adjusted from there if necessary.

Expert Report — South Fork Road Bridge
Page 3 of 7

 
Case 2:20-cv-00097-NDF Document 38-1 Filed 05/28/21 Page 4 of 12

JL Engineering, LLC May 27, 2021

Girder Deformation

Another item of contention for this Project was the deformation of girders during Phase |
construction. Particularly the claim of the “permanent design” not conforming or meeting AASHTO
LRFD Design requirements. The claim is based on Section 6.10.3.4.2 — Global Displacement
Amplification in Slender |-Girder Bridge Units. This is found in the 2015 Interims to the 2014 LRFD
Specifications.

A side note, in Thornton Tomasetti’s (TT’s) review the specification noted was the 2017 Edition of
AASHTO LRED and not the 2014 Edition (with Interims) that the Bridge was designed under.
Additionally, in the Smith Monroe Gray (SMG) Engineers, Inc. calculations that were submitted it
appears that the equation used was possibly from the newer 7" edition as well and not the 2015
Interims. It should be noted, that generally, the newer editions incorporate the revisions made in
the Interims of the previous editions. However, as observed there is a different factor that was not
present in the equation in the 2015 Interims and the limiting percentage was at 50% of the global
lateral-torsional resistance rather than 70% presented in the newer edition and used equation.
Additional literature review of the paper by Yura et al., 2008 does show the equation and limiting
value more in line with the newer edition than the 2015 Interim edition. Overall, it does not appear
that the outcome/result as calculated would change just the actual calculated values would be
different.

As per the AASHTO Specification Section 6.10.3.4.2, as referenced in the design, terminology is
used that the provisions shall apply to spans of I-girder bridge units with three or fewer girders
interconnected by cross-frames or diaphragms that also meet additional conditions as listed. As
designed the bridge section would meet the criteria as cited in this section for additional checks of
the elastic global lateral-torsional buckling resistance of the span acting as a system. This check
as mentioned, was completed by SMG and referenced by TT and with the new edition equation
triggers a result that would give the designer options. The language used in the 2015 Interim is as
follows:

“Should the sum of the largest total factored positive girder moments across the width of the
unit within the span under consideration exceed 50 percent of Mgs the following alternatives
may be considered:

e The addition of flange level lateral bracing adjacent to supports of the span may
be considered as discussed in Article 6.7.5.2;

e The unit may be revised to increase the system stiffness; or

e The amplified girder second-order displacements of the span during the deck
placement may be evaluated to verify that they are within tolerance permitted by
the Owner.”

As can be seen in the Specifications use of the word “may” for alternatives to be considered and
also for each of the alternatives listed. The word “may” as defined by AASHTO in their Introduction
Chapter is as follows:

“The term “may” indicates a criterion that is usable, but other local and suitably
documented, verified, and approved criterion may also be used in a manner consistent with
the LRFD approach to bridge design.”

Expert Report — South Fork Road Bridge
Page 4 of 7

 
Case 2:20-cv-00097-NDF Document 38-1 Filed 05/28/21 Page 5 of 12

JL Engineering, LLC May 27, 2021

It is not certain if this is the approach taken by the Designer/FHWA but it is something to consider.
It also may lead to the reliance on Sections of FP-14 particularly Section 555-18 — Erection and
Section 562 — Temporary Works.

Subsection 562-03 — Design, states the following:

“Design temporary works that will support loads imposed and provide the necessary rigidity
to produce the lines and grades shown in the plans for the final structure. Design
temporary works according to the AASHTO, Load and Resistance Factor Design (LRFD)
Bridge Design Specifications or AASHTO, Guide Design Specifications for Bridge
Temporary Works. Ensure the design load on manufactured devices is within the load
rating recommended by the manufacturer.”

Additionally, Subsection 555.18 — Erection, states to conform to Section 562 for falsework and
forms. Further Section 555.18 (c) (3) — Maintaining alignment and camber states the following:

“Support structural segments to produce the proper alignment and camber in the completed
structure. Install cross frames and diagonal bracing during erection to provide stability and
ensure correct geometry. Provide temporary bracing at any stage of erection.”
(Emphasis added)

One other location that also reiterates the Contractor’s role in bracing and stability of the structure
is on the Bridge Plans themselves. This is found on page 2 of 30, General Notes & Estimate,
Drawing No. RG3141-B, under the General Notes and Structural Steel Section. The language
expressed in the note is as follows:

“The contractor shall be responsible for the stability of the structure during all phases of
construction.” (Emphasis added)

It is clearly evident in the three locations cited that the Contractor does bear responsibility for the
stability of the structure during the construction of this structure.

The argument has been made that if the Engineer of Record or Designer had used lateral bracing
in accordance with AASHTO Section 6.10.3.4.2 that temporary bracing would not have been
necessary in addition to the permanent cross bracing and the bridge deck formwork.

Various computer modeling results and limited hand calculations have been presented showing
that AASHTO Section 6.10.3.4.2 was not met. According to the AASHTO specification this section
should be checked with options that “may” be considered. However, the statement that additional
temporary bracing would not have been necessary seems to be a broad coverage of the issue.
Further, no calculations or model results were given to back this statement.

It is not argued that one of the potential alternatives that is suggested by TT and stated by SMG,
that flange lateral bracing is required (although other alternatives “may” be considered), would not
have potentially helped the erection and deformation of the girders during the non-composite
phase of the construction but to what extent? That absolutely no additional temporary bracing
would be required? As stated in the AASHTO commentary for Section 6.10.3.4.2.:

“The recommendations in this Article are intended to avoid excessive amplification of the
lateral and vertical displacements of slender I-girder bridge units during the deck placement
operation before the concrete deck has hardened.”

Expert Report — South Fork Road Bridge
Page 5 of 7

 
Case 2:20-cv-00097-NDF Document 38-1 Filed 05/28/21 Page 6 of 12

JL Engineering, LLC May 27, 2021

This does not rule out any potential need for additional temporary bracing.

In a very simple view of the cross-section of the Stage 1 Construction as depicted on the Bridge
Plans page 6 of 30, Stage Construction Abutment, Drawing No. RG3141-F as well as on page 7 of
30, Stage Construction Pier, Drawing No. RG3141-G both show cross sections for the Stage 1
Deck Construction. Looking at the detail provided and the Construction Staging Sequence the
cantilever part of the deck has more dead load weight than the right hand side or the area between
the Stage 3 Deck Closure Pour and particularly before the temporary concrete barrier is in place
which was to be the start of Stage 2 Construction. With this in mind the section would want to
potentially move or rotate (lateral displacement and/or deformation) towards the cantilever side due
to the unbalanced loading, unless potential additional temporary bracing were applied to keep the
section in proper alignment. This bracing could be minimal depending on the actual reaction of the
section. This unbalanced loading would be present even with the “suggested/required” permanent
lateral bracing option were present.

As was stated the bridge was completed with the plans and specifications as given and bid upon.
Additional temporary bracing was used during construction to maintain proper alignment of the
girders during the deck pouring. This temporary bracing partially consisted of “off the shelf’ rated
products including chains and hand operated come alongs to maintain the girder alignment to
provide proper rigidity of the system until the deck hardened and further stage construction was
completed. As has been demonstrated by the bridge completion, the bridge was constructible to
FHWA acceptable standards and tolerances with seemingly minimal temporary bracing and without
the “permanent” lateral bracing or other potential alternatives listed. The bridge is currently in
service as of this writing.

Encls. AASHTO Section 6.10.3.4.2 — 2015 Interims (3 pages) and 2017 Ed. (2 pages)

Expert Report — South Fork Road Bridge
Page 6 of 7

 
Case 2:20-cv-00097-NDF Document 38-1 Filed 05/28/21 Page 7 of 12

JL Engineering, LLC May 27, 2021

References

AASHTO (2012). AASHTO LRFD Bridge Design Specifications, 6 Edition, with 2013
Interim Revisions, Washington, D.C.

AASHTO (2014). 2015 Interim Revisions to the AASHTO LRFD Bridge Design
Specifications, 7 Edition, Washington, D.C.

AASHTO (2017). AASHTO LRFD Bridge Design Specifications, 8 Edition,
Article 6.10.3.4.2. Washington, D.C.

United States Department of Transportation — Federal Highway Administration (2014).
Standard Specifications for Construction of Roads and Bridges on Federal
Highway Projects, FP-14. Washington, D.C.

United States Department of Transportation — Federal Highway Administration (2018).
Southfork Road, Park County, WY, WY 6WX(1), Final Geotechnical Report,
Report No. WY-FLAP-6WX (1)-18-01

United States Department of Transportation — Federal Highway Administration. Plans
for Proposed WY FLAP 6WX(1) South Fork Road, Shoshone National Forest,
Park County.

Yura J., Helwig T., Herman R., and Zhou C. (2008). Global Lateral Buckling of
Il-Shaped Girder Systems. Journal of Structural Engineering, 134:9, 1487-1494.

Expert Report — South Fork Road Bridge
Page 7 of 7

 
This publication is licensed to 67.215.16.113 JL Engineering

Case 2:20-cv-00097-NDF Document 38-1 Filed 05/28/21 Page 8 of 12

2015 INTERIM REVISIONS TO THE AASHTO LRFD
SECTION 6 BRIDGE DESIGN SPECIFICATIONS, SEVENTH EDITION 2014

6.10.3.3—Shear

Revise the following definition in the “where” list of this Article:

V., =  shear-yielding or shear-buckling resistance determined from Eq. 6.10.9.3.3-1 (kip)
6.10.3.4—Deck Placement

Add the following at the beginning of this Article:

6.10.3.4.1—General

C6.10.3.4

Change this Article number to “C6./0.3.4.1”

Change Eqs. C6.10.3.4-1, C6.10.3.4-2 and C6.10.3.4-3 to Eqs. C6.10.3.4.1-1, C6.10.3.4.1-2 and C6.10.3.4.1-3 in this
Article.

In paragraph 2 of this Article, change Eq. C6.10.3.4-1 to Eq. C6.10.3.4.1-1 (at two locations).

In this Article in the paragraph underneath Eq. C6.10.3.4-3, change Eq. C6.10.3.4-2 and Eq. C6.10.3.4-3 to Eq.
C6.10.3.4.1-2 and Eq. C6.10.3.4.1-3.

Add the following article to this Section:

6.10.3.4.2—Global Displacement Amplification in Slender I-Girder Bridge Units

The provisions of this Article shall apply to spans of I-girder bridge units with three or fewer girders,

interconnected _by cross-frames or diaphragms, that also meet both of the following conditions in their noncomposite
condition during the deck placement operation:

e The unit is not braced by other structural units and/or by external bracing within the span; and

e The unit does not contain any flange level lateral bracing or lateral bracing from a hardened composite deck within
the span.

Considering all of the girders across the width of the unit within the span under consideration, the sum of the largest
total factored positive girder moments during the deck placement should not exceed 50 percent of the elastic global
lateral-torsional_buckling resistance of the span acting as a system. The elastic global _lateral-torsional buckling

resistance of the span acting as a system, M,,. may be calculated as follows:

 

nw,E
=———.,]] I] (6.10.3.4.2-1)

gs P off" x

in which:

e For doubly symmetric girders:

 

Ig =1, (6.10.3.4.2-2)
e For singly symmetric girders:
f
Deg =Tyce+ (£} (6.10.3.4.2-3)
c
where:
c = ___ distance from the centroid of the noncomposite steel section under consideration to the centroid of the
compression flange (in.). The distance shall be taken as positive.
E =___noncomposite moment of inertia about the horizontal centroidal axis of a single girder within the span

under consideration (in.*)

173

© 2014 by the American Association of State Highway and Transportation Officials.
All rights reserved. Duplication is a violation of applicable law.

 
This publication is licensed to 67.215.16.113 JL Engineering

Case 2:20-cv-00097-NDF Document 38-1 Filed 05/28/21 Page 9 of 12

2015 INTERIM REVISIONS TO THE AASHTO LRFD

 

SECTION 6 BRIDGE DESIGN SPECIFICATIONS, SEVENTH EDITION 2014
Lio Jy, = moments of inertia of the compression and tension flange, respectively, about the vertical centroidal axis

 

 

of a single girder within the span under consideration (in.*)

L = ___noncomposite moment of inertia about the vertical centroidal axis of a single girder within the span under
consideration (in.’)

L = ___ length of the span under consideration (in.)

t = distance from the centroid of the noncomposite steel section under consideration to the centroid of the
tension flange (in.). The distance shall be taken as positive.

Wy = ___ girder spacing for a two-girder system or the distance between the two exterior girders of the unit for a

three-girder system (in.)

Should the sum of the largest total factored positive girder moments across the width of the unit within the span
under consideration exceed 50 percent of M,,, the following alternatives may be considered:

e The addition of flange level lateral bracing adjacent to the supports of the span may be considered as discussed
in Article 6.7.5.2;

 

e The unit may be revised to increase the system stiffness; or

¢ The amplified girder second-order displacements of the span during the deck placement may be evaluated to
verify that they are within tolerances permitted by the Owner.

Add the following article to this Section:
C6.10.3.4.2

The recommendations in this Article are intended to avoid excessive amplification of the lateral and vertical
displacements of slender I-girder bridge units during the deck placement operation before the concrete deck has
hardened. The elastic global buckling resistance may be used _as an indicator of the susceptibility of general straight,
curved and/or skewed I-girder systems to second-order amplification under noncomposite loading conditions (White et

al., 2012). The global buckling mode in this case refers to buckling of the bridge unit as a structural unit, and not
buckling of the girders between intermediate braces. Limiting the sum of the total factored positive girder moments
across the width of the unit within the span under consideration to 50 percent of the elastic global buckling resistance of
the span acting as a system theoretically limits the amplification under the corresponding nominal loads to a maximum

value of approximately 1.5.
Eq. 6.10.3.4.2-1 (Yura et al., 2008) provides one method of estimating the elastic global lateral-torsional buckling

resistance of a given I-girder bridge span under noncomposite loading conditions. Two-girder units are particularly
susceptible to excessive global lateral-torsional amplification during the deck placement; however, units with large
span/width ratios having up to three girders also may be susceptible to significant global amplification in some cases.
Other methods, such as an eigenvalue buckling analysis or a global second-order load-deflection analysis, may also be
used to determine the response of the system. Once a concrete deck is acting compositely with the steel girders, a given
span of a bridge unit is practically always stable as an overall system: Eq. 6.10.3.4.2-1 is not intended for application to
I-girder bridge spans in their composite condition. Eg. 6.10.3.4.2-1 is also not applicable to I-girder bridge units with

more than three girders, which are typically not susceptible to excessive global lateral-torsional amplification during the
deck placement.

Ea. 6.10.3.4.2-1 was derived assuming prismatic girders and that all girder cross-sections in the unit are the same.
For cases where the girders are nonprismatic and/or the girder cross-sections vary across the unit, it is recommended
herein that length-weighted average moments of inertia within the positive-moment sections of all the girders in the
span under consideration be used for J. /,. /,- and Jy, as applicable, in calculating the elastic global lateral-torsional
buckling resistance from Eq. 6.10.3.4.2-1. Also, in cases where the girder spacing is less than the girder depth, it is
recommended that the more general elastic global lateral-torsional buckling equation provided in Yura et. al. (2008) be
used, as Eq. 6.10.3.4.2-1 becomes more conservative in this case. Yura et al. (2008) further indicates the adjustments
that need to be made to the more general buckling equation for singly symmetric girders and/or for three-girder systems.

Large global torsional rotations signified by large differential vertical deflections between the girders and also large
lateral deflections, as determined from a first-order analysis, are indicative of the potential for significant second-order
global amplification. Situations exhibiting potentially significant global second-order amplification include phased
construction involving narrow unsupported units with only two or three girders and possibly unevenly applied deck
weight. One suggested method of increasing the global buckling resistance in such cases is to consider the addition of

flange level lateral bracing to the system. Yura et al. (2008) suggest adjustments to be made when estimating the elastic

174

 

 

 

 

© 2014 by the American Association of State Highway and Transportation Officials.
All rights reserved. Duplication is a violation of applicable law.

 
This publication is licensed to 67.215.16.113 JL Engineering

Case 2:20-cv-00097-NDF Document 38-1 Filed 05/28/21 Page 10 of 12

2015 INTERIM REVISIONS TO THE AASHTO LRFD
SECTION 6 BRIDGE DESIGN SPECIFICATIONS, SEVENTH EDITION 2014

global lateral-torsional buckling resistance of the system where a partial top-flange lateral bracing system is present at

the ends of the span, along with some associated bracing design recommendations.

175

© 2014 by the American Association of State Highway and Transportation Officials.
All rights reserved. Duplication is a violation of applicable law.

 
This publication is licensed to 159.238.36.114 Wyoming Department of Transportation (c/o Vickie Hintze dot.bridgemanual@wyo.gov).

Case 2:20-cv-00097-NDF Document 38-1 Filed 05/28/21 Page 11 of 12

6-138

6.10.3.4.2—Global Displacement Amplification in
Narrow I-Girder Bridge Units

The provisions of this Article shall apply to spans of
straight I-girder bridge units with three or fewer girders,
interconnected by cross-frames or diaphragms, that also
meet both of the following conditions in their
noncomposite condition during the deck placement
operation:

e the unit is not braced by other structural units and/or
by extemal bracing within the span; and
the unit does not contain any flange level lateral
bracing or lateral bracing from a hardened composite
deck within the span.

Considering all of the girders across the width of the unit
within the span under consideration, the sum of the largest
total factored girder moments during the deck placement
within the span under consideration should not exceed 70
percent of the elastic global lateral-torsional buckling
resistance of the span acting as a system. The elastic global
lateral-torsional buckling resistance of the span acting as a
system, M,s, may be calculated as follows:

x weE
M gs =Chs segs (6.10.3.4.2-1)
in which:

Css = system moment gradient modifier

= 1.1 for simply-supported units
= 2.0 for continuous-span units

e For doubly symmetric girders:

I = I , (6.10.3.4.2-2)

e For singly symmetric girders:

Ig = Ne {5} I, (6.10.3.4.2-3)
c

where:

c = distance from the centroid of the
noncomposite steel section under
consideration to the centroid of the
compression flange (in.). The distance shall
be taken as positive.

E = noncomposite moment of inertia about the
horizontal centroidal axis of a single girder
within the span under consideration (in.‘)

ie, ft = moments of inertia of the compression and

tension flange, respectively, about the
vertical centroidal axis of a single girder
within the span under consideration (in.*)

AASHTO LRED BrincE DESIGN SPECIFICATIONS, EIGHTH EDITION, 2017

C6.10.3.4.2

The recommendations in this Article are intended to
avoid excessive amplification of the lateral and vertical
displacements of narrow straight I-girder bridge units
during the deck placement operation before the concrete
deck has hardened. The global buckling mode in this case
refers to buckling of the bridge unit as a structural unit,
and not buckling of the girders between intermediate
braces. Limiting the sum of the largest total factored girder
moments across the width of the unit within the span under
consideration to 70 percent of the elastic global buckling
resistance of the span acting as a system theoretically
limits the amplification under the corresponding nominal
loads to a maximum value of approximately 2.0.

Eq. 6.10.3.4.2-1 (Yura et al., 2008) provides one
method of estimating the elastic global lateral-torsional
buckling resistance of a given straight I-girder bridge span
under noncomposite loading conditions. The system
moment gradient modifier, Cys, in Eq. 6.10.3.4.2-1
accounts for the beneficial effect of the moment gradient
within the span on the elastic global lateral-torsional
buckling resistance of the span acting as asystem, which is
particularly significant for continuous-span units. A Cos
value of 1.1 applies to simply-supported units, and should
also be applied if investigating continuous-span units that
are in a partially erected condition. A Css value of 2.0
applies to fully erected continuous-span units. Two-girder
units are particularly susceptible to excessive global
lateral-torsional amplification during the deck placement;
however, units with large span/width ratios having up to
three girders also may be susceptible to significant global
amplification in some cases. Other methods, such as an
eigenvalue buckling analysis or a global second-order
load-deflection analysis, may also be used to determine the
response of the system. Once a concrete deck is acting
compositely with the steel girders, a given span of a bridge
unit is practically always stable as an overall system; Eq.
6.10.3.4.2-1 is not intended for application to I-girder
bridge spans in their composite condition. Eq. 6.10.3.4.2-1
is also not applicable to I-girder bridge units with more
than three girders, which are typically not susceptible to
excessive global lateral-torsional amplification during the
deck placement.

Eq. 6.10.3.4.2-1 was derived assuming prismatic
girders and that all girder cross-sections inthe unit are the
same. For cases where the girders are nonprismatic and/or
the girder cross-sections vary across the unit, it is
recommended herein that length-weighted average
moments of inertia within the positive-moment sections of
all the girders in the span under consideration be used for
I, I), ye and Jy, as applicable, in calculating the elastic
global lateral-torsional buckling resistance from Eq.
6.10.3.4.2-1. Also, in cases where the girder spacing is less
than the girder depth, it is recommended that the more
general elastic global lateral-torsional buckling equation

© 2017 by the American Association of State Highway and Transportation Officials.
All rights reserved. Duplication is a violation of applicable law.

 
This publication is licensed to 159.238.36.114 Wyoming Department of Transportation (c/o Vickie Hintze dot.bridgemanual@wyo.gov).

Case 2:20-cv-00097-NDF Document 38-1 Filed 05/28/21 Page 12 of 12

SECTION 6: STEEL STRUCTURES

I

i noncomposite moment of inertia about the
vertical centroidal axis of a single girder
within the span under consideration (in.*)
length of the span under consideration (in.)
distance from the centroid of the
noncomposite steel section under
consideration to the centroid of the tension
flange (in.). The distance shall be taken as
positive.
Wg = girder spacing for a two-girder system or the
distance between the two exterior girders of
the unit for a three-girder system (in.)

~
on

Should the sum of the largest total factored girder
moments across the width of the unit within the span under
consideration exceed 70 percent of M,s, the following
alternatives may be considered:

e The addition of flange level lateral bracing adjacent to
the supports of the span may be considered as
discussed in Article 6.7.5.2;

e The unit may be revised to increase the system
stiffness; or

® The amplified girder second-order displacements of
the span during the deck placement may be evaluated
to verify that they are within tolerances permitted by
the Owner.

6.10.3.5—Dead Load Deflections

The provisions of Article 6.7.2 shall apply, as
applicable.
6.10.4—Service Limit State

6.10.4.1—Elastic Deformations

The provisions of Article 2.5.2.6 shall apply, as
applicable.

6-139

provided in Yura et. al. (2008) be used, as Eq. 6.10.3.4.2-1
becomes more conservative in this case. Yura et al. (2008)
further indicates the adjustments that need to be made to
the more general buckling equation for singly symmetric
girders and/or for three-girder systems.

Large global torsional rotations signified by large
differential vertical deflections between the girders and
also large lateral deflections, as determined from a first-
order analysis, are indicative of the potential for significant
second-order global amplification. Situations exhibiting
potentially significant global second-order amplification
include phased construction involving narrow unsupported
units with only two or three girders and possibly unevenly
applied deck weight. One suggested method of increasing
the global buckling resistance in such cases is to consider
the addition of flange level lateral bracing to the system.
Yura et al. (2008) suggest adjustments to be made when
estimating the elastic global lateral-torsional buckling
resistance of the system where a partial top-flange lateral
bracing system is present at the ends of the span, along
with some associated bracing design recommendations.

The elastic global buckling resistance should only be
used as a general indicator of the susceptibility of
horizontally-curved I-girder systems to second-order
amplification under noncomposite loading conditions.
Narrow horizontally-curved I-girder bridge units that meet
both of the conditions stated in this article in their
noncomposite condition during the deck placement may be
subject to significant second-order amplification and
should instead be analyzed using a global second-order
load-deflection analysis to evaluate the behavior. As an
alternative, the addition of flange level lateral bracing
adjacent to the supports of the span may be considered as
discussed in Article 6.7.5.2, or the unit can be braced to
other structural units or by external bracing within the
span.

C€6.10.3.5

If staged construction is specified, the sequence of
load application should be recognized in determining the
camber and stresses.

C6.10.4.1

The provisions of Article 2.5.2.6 contain optional live
load deflection criteria and criteria for span-to-depth ratios.
In the absence of depth restrictions, the span-to-depth
ratios should be used to establish a reasonable minimum
web depth for the design.

© 2017 by the American Association of State Highway and Transportation Officials
All rights reserved. Duplication is a violation of applicable law

 
